Citation Nr: 1736139	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  04-09 647	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin condition of the lips, to include due to herbicide agent exposure or secondary to an STD.

2.  Entitlement to service connection for a skin rash or itchy skin other than the lips, to include due to herbicide agent exposure or secondary to an STD.

3.  Entitlement to service connection for a disability manifested by poor vision, to include as secondary to an STD.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran offered testimony on a number of issues before members of the Board at hearings in August and October 2016.  These issues will be addressed in a later Board decision.  


FINDING OF FACT

During his August 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his service connection claims for a skin condition of the lips, to include due to herbicide agent exposure or secondary to an STD; a skin rash or itchy skin other than the lips, to include due to herbicide agent exposure or secondary to an STD; and a disability manifested by poor vision, to include as secondary to an STD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issues of entitlement to service connection for a skin condition of the lips, to include due to herbicide agent exposure or secondary to an STD; entitlement to service connection for a skin rash or itchy skin other than the lips, to include due to herbicide agent exposure or secondary to an STD; and entitlement to service connection for a disability manifested by poor vision, to include as secondary to an STD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

At the August 2016 Board hearing the Veteran indicated he wished to withdraw his service connection claims for a skin condition of the lips, skin rash or itchy skin other than the lips, and a disability manifested by poor vision and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal for service connection for a skin condition of the lips, to include due to herbicide agent exposure or secondary to an STD is dismissed.

The appeal for service connection for a skin rash or itchy skin other than the lips, to include due to herbicide agent exposure or secondary to an STD is dismissed.

The appeal for service connection for a disability manifested by poor vision, to include as secondary to an STD is dismissed.



		
Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


